Citation Nr: 0837115	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an October 2006 decision, the Board denied the veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In June 2008, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion for Remand.  In a June 2008 
Order, the Court granted the motion, vacated the October 2006 
Board decision, and remanded the case to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran did not alert VA to the existence of 
private treatment records in his claim or in response to the 
August 2002 Veteran's Claims Assistance Act (VCAA) notice 
letter, his reference to treatment for hepatitis C at 
Parkland Hospital made during his September 2002 VA medical 
examination was sufficient to put VA on notice of the 
possible existence of additional records.  Under the VCAA, VA 
is required to make reasonable efforts to obtain adequately 
identified relevant records.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(1) (2007).  These records were 
not obtained and the claims folder does not indicate that any 
attempt was made to obtain them.  Thus, VA did not fulfill 
its duty to assist with regard to attempting to obtain these 
records and, on remand, must make reasonable efforts to 
obtain them.

Likewise, under the VCAA, VA is obligated to obtain a VA 
medical examination or opinion for claims in cases, such as 
this one, where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  To this end, the veteran was given a VA medical 
examination in conjunction with this claim in September 2002.  
However, the examiner is not shown to have had access to all 
of the veteran's medical records at the time of the September 
2002 VA examination.

In addition to the obvious exclusion of the Parkland Hospital 
records discussed above, the comments of the VA examiner also 
evince an unawareness of the veteran's multiple in-service 
treatments for sexually transmitted diseases, referring 
instead to a single treatment for gonorrhea.  Since high risk 
sexual activity is a recognized risk factor for hepatitis C, 
this discrepancy makes the VA September 2002 examination 
inadequate.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(including in VA's duty to assist a requirement to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Therefore, on remand, a new examination 
with review of the claims folder by the examiner is in order.

Accordingly, the case is REMANDED for the following action:

1.	After the veteran has signed the 
appropriate releases, those records 
pertaining to treatment of his 
hepatitis C from 1984 to present at 
Parkland Hospital in Dallas, Texas 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.	Then schedule the veteran for a new VA 
examination with the appropriate 
medical examiner to determine the 
nature and etiology of his hepatitis C.  
His claims folder should be available 
to and reviewed in conjunction with the 
exam.  All indicated testing should be 
conducted.  The examiner should opine 
whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the veteran's hepatitis C is 
related to his military service, 
specifically whether hepatitis C was 
likely contracted through the veteran's 
high risk sexual activity as evidenced 
by repeated treatment for sexually 
transmitted diseases while in service.

3.	Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained. If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


